DETAILED ACTION
	This office action is in response to the amendment filed January 14, 2021.  In accordance with this amendment, claims 1, 9, and 10 have been amended, claims 19-20 have been canceled, while new claims 21-22 have been added.
Claims 1-18 and 21-22 are pending, with claims 7-9 and 16-18 remaining as being withdrawn from consideration as being related to non-elected Species claims.
	Claims 1-6, 10-15, and 21-22 are examined herein on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is reminded that upon the cancellation of claims to a non-elected invention (claims 19-20 were canceled January 14, 2021), the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 10, 21 and 22 (and withdrawn claim 18) are objected to because of the following informalities: regarding claim 10, the preamble term “rack mounted unit” does not make sense in the scope of the claims.  The hardware module of the preamble should be inserted in a rack (itself).  The “rack mounted unit” refers to the type of “hardware module.”  Regarding claims 21 and 22, the Examiner respectfully requests that the first claiming of a “printed circuit board” is changed to a “first printed circuit board” in claim 2 and claim 10.  This will eliminate claim confusion with a “second printed circuit board” in claims 21-22.  Further regarding claim 21, the term “printed circuit board” is not found in claim 1, but first listed in dependent claim 2.  Accordingly, the Examiner believes that claim 21 should depend from claim 2 (not claim 1), or that claim 1 should be amended to add the “first printed circuit board” feature.  Regarding withdrawn claim 18, the term “a first printed circuit board” should be corrected because claim 10 already recites “a printed circuit board.”  Appropriate correction is required.

Further, Applicant’s attention is again drawn to the limitation “one or more slots” and “one or more universal sub slot modules (USS)” (throughout the claims 1-8, but particular in claim 1).  Based on a careful review of the application, the Examiner is unclear if having ONLY one slot, or having ONLY one USS is a desired configuration.  If only one slot, and/or only one USS is part of the claim scope, it may be then unclear why the sub slot is “universal” (if there is only one single slot available for its usage and insertion how can it be universal?).  Applicant many consider re-drafting the claims with two, or plural to identify such claim terms.  This is not a formal claim objection but merely an Examiner’s comment for Applicant to consider.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. US 2008/0239689 A1, and further in view of Daikuhara et al. U.S.P. No. 8,506,176 B2.  Okamoto ‘689 is cited in the PTO-892 (note reference E) mailed with the office action on November 3, 2020.
Regarding independent claim 1, Okamoto et al. US 2008/0239689 A1 teaches (ABS; Figures 4-6; paragraphs [0027] – [0033]; Claims) a network element that includes one or more hardware modules 35 (Fig. 4-5) each having one or more slots 38 (Fig. 4), in which each of the one or more hardware modules being one of a chassis-based module and a rack mounted unit, as the individual hardware module is mounted in a chassis 12 (also can be broadly considered as “rack”, Fig. 1 shows larger rack 11), in which sub slot modules 32/34 (as in Fig. 5) are configured to be inserted in the one or more slots of the one or more hardware modules.  Okamoto’s multiple hardware modules and multiple sub slots into each allow for compact storage and access, and added capacity for a rack/chassis.
expressly disclose each and every limitation of the “universal sub slot module”, which require: an optics component, a data plane and a control plane communicatively coupled to the optics component; and connectors communicatively coupled to the data plane and the control plane and the connectors are configured to connect to corresponding connectors in the one or more hardware modules.  Noting claim 10 also requires a “printed circuit board”, which is not expressly recited, although the slotted module 32/34 in Fig. 6 appears to include a board element.
Daikuhara et al. U.S.P. No. 8,506,176 B2 teaches (ABS; Figures 1A, 1B, 2, 3A, 5; corresponding text, selected from column 2, line 17 through column 5, line 55; Claims) a network element (for optical and or electrical networking in an overall data or telecom center) comprising: one or more hardware modules (module in Fig. 5 for necessary connections) each having one or more slots (slots or negative space to insert element 1 in Fig. 5); one or more universal sub slot modules 1 (shown in Figs. 1A, 1B, 2, etc.) each configured to be inserted in the one or more slots of the one or more hardware modules (the modules 1 are shown in universal slotting locations (Fig. 5 as interchangeable in any slot)), wherein each of the one or more universal sub slot modules includes: an optics component 9/10/11/12 (note breadth of “optics”; but at a minimum these optical features in Fig. 3A); a data plane (again note breadth of “data plane”; but electrical signals can be “data” and operatively connected to the optics components at connection near 3 (Fig. 1B)) and a control plane (further noting breadth of “control plane”; but inherent “control” of the operation and functionality each of optical and/or electrical features by the circuit board 6 having “control” and “power”; column 4, when connected such as in Fig. 5).  Regarding independent claim 10, the limitations discussed in claim 1 above are insertable into a hardware module portion which is (capable of being) insertable into a chassis and/or rack mounted unit, and the universal sub slot module further includes a printed circuit board 6 as part thereof (one having ordinary skill in the art would have recognized that board discussed throughout Daikuhara would represent a PCB, even though the word “printed” is not used).  Regarding the term “universal”, each transceiver module 1 of Daikuhara is considered uniform and could fit in any slot location of connecting hardware / rack.  
Since Okamoto and Daikuhara are both from the same field of endeavor, the purpose disclosed by Daikuhara would have been recognized in the pertinent art of Okamoto.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Daikuhara, to use a universal sub slot module that includes those structure features in the USS module itself (an optics component, a data plane and a control plane communicatively coupled to the optics component; and connectors communicatively coupled to the data plane and the control plane and the connectors are configured to connect to corresponding connectors in the one or more hardware modules; and a printed circuit board (of claim 10)), in the KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, both independent claims 1 and 10 are found obvious over Okamoto and further in view of Daikuhara.
 
Claims 1-6, 10-15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Adiletta et al. U.S.P. No. 10,788,630 B2, and further in view of Okamoto et al. US 2008/0239689 A1.  Okamoto ‘689 is cited in the PTO-892 (note reference E) mailed with the office action on November 3, 2020.
Regarding independent claim 1, Adiletta et al. U.S.P. No. 10,788,630 B2 teaches (ABS; Figures 1-11, 12A, 12B, 13A, 13B; corresponding text, selected from column 2, line 63 through column 12, line 27; Examples; Claims) a network element (for optical networking in data center) comprising: one or more hardware modules (rack(s) 302) each having one or more slots (slots discussed with Figs. 12A-12B and 13A-13B; see column 9, line 53 through column 12, line 27; “sled space or slots”); one or more universal sub slot modules (sled such as 1004 (Fig. 10)) each configured to be inserted in the one or more slots of the one or more hardware modules (the sleds shown in universal slotting locations (Fig. 6 Sled Space and Fig. 12A-B)), wherein each of the one or more universal sub slot modules includes: an optics component (note breadth of “optics”; but at a minimum optical transceiver 1027 in Fig. 10); a data plane (again note breadth of “data plane”; but optical “data” can be input and/or output along a plane from printed circuit board as part thereof (one having ordinary skill in the art would have recognized that board discussed in column 3, lines 15-44 would represent a PCB, even though the word “printed” is not used).  Accordingly, all structure of claim 10 is clearly anticipated by Adiletta as there are numerous hardware modules and a larger overall rack and data center integration.  Regarding the term “universal”, each sled of Adiletta is consider uniform and could fit in any sled/slot location of a data rack.  
Regarding amended independent claims 1 and 10 (on January 14, 2021), Adiletta does not expressly teach that the one or more hardware modules also “each of the one or more hardware modules being one of a chassis-based module and a rack mounted unit.”  This amendment is merely towards how the claimed “hardware module” is further connected for use in telecommunications. 
Okamoto et al. US 2008/0239689 A1 teaches (ABS; Figures 4-6; paragraphs [0027] – [0033]; Claims) a network element that includes one or more hardware 
Since Adiletta and Okamoto are both from the same field of endeavor, the purpose disclosed by Okamoto would have been recognized in the pertinent art of Adiletta.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Okamoto, to use an overall and larger “rack” and or “chassis” to mount the USS’s of Adiletta therein, in order to increase capacity and accessibility of the sub slot modules and the hardware module, in that individual hardware modules can be removed by a technician to access instead of all of the hardware modules of the chassis/rack.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, both independent claims 1 and 10 are found obvious over Adiletta and further in view of Okamoto.
Regarding dependent claims 2 and 11, see above for claim 10 and column 3, lines 15-44; and noting the rails (the support arms create a rail like configuration for insertion) shown in Figs. 12A-12B of the primary prior art of Adiletta.
Regarding further dependent claims 3, 5, 6, 12, 14, 15, and 21-22, the combination of Adiletta/Okamoto does not expressly and exactly teach that the network base structure of claims 1 or 10 (using Adiletta/Okamoto) because Applicant has not disclosed that using any of the features of dependent claims 3, 5-6, 12, 14-15, or 21-22 provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Adiletta/Okamoto to perform equally well with using high data transfer rates (obvious to increase speed of data transfer, claims 3 and 12); having filler modules to fill the unfilled sub slot locations (obvious to avoid dust and debris being inserted into the unfilled slot, claim 5); having a “coherent modem” to allow to high speed data recognition and transfer in the network (obvious component such as a modem known in opto-electronic communications networks, claims 6 and 15); EEPROM readability without power (for redundancy of operation, claim 14); to have a second PCB (for added capacity and small form factor pluggabililty, claims 21-22) because these claim terms would have been easily recognized and integrated into an optical data network by one having ordinary skill in data communications at the time of the effective filing date of the current application.  Further, all base structure of claims 1 and 10 is clearly found obvious by Adiletta/Okamoto (and numerous other prior art design choice to modify Adiletta/Okamoto to obtain the invention as specified in claims 3, 5-6, 12, 14-15, and/or 21-22.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, none of the dependent claim limitations of those further dependencies presents any clear patentable features that would overcome the combined prior art of Adiletta/Okamoto.  

Claims 1, 4, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Daikuhara et al. U.S.P. No. 8,506,176 B2, and further in view of Okamoto et al. US 2008/0239689 A1.
Regarding independent claim 1, Daikuhara et al. U.S.P. No. 8,506,176 B2 teaches (ABS; Figures 1A, 1B, 2, 3A, 5; corresponding text, selected from column 2, line 17 through column 5, line 55; Claims) a network element (for optical and or electrical networking in an overall data or telecom center) comprising: one or more hardware modules (module in Fig. 5 for necessary connections) each having one or more slots (slots or negative space to insert element 1 in Fig. 5); one or more universal sub slot modules 1 (shown in Figs. 1A, 1B, 2, etc.) each configured to be inserted in the one or more slots of the one or more hardware modules (the modules 1 are shown in universal slotting locations (Fig. 5 as interchangeable in any slot)), wherein each of the one or more universal sub slot modules includes: an optics component 9/10/11/12 (note breadth of “optics”; but at a minimum these optical features in Fig. 3A); a data plane (again note breadth of “data plane”; but electrical signals can be “data” and operatively connected to the optics components at connection near 3 (Fig. 1B)) and a control plane (further noting breadth of “control plane”; but inherent “control” of the operation and when connected such as in Fig. 5).  Regarding independent claim 10, the limitations discussed in claim 1 above are insertable into a hardware module portion which is (capable of being) insertable into a chassis and/or rack mounted unit, and the universal sub slot module further includes a printed circuit board 6 as part thereof (one having ordinary skill in the art would have recognized that board discussed throughout Daikuhara would represent a PCB, even though the word “printed” is not used).  Regarding the term “universal”, each transceiver module 1 of Daikuhara is considered uniform and could fit in any slot location of connecting hardware / rack.  
Regarding amended independent claims 1 and 10 (on January 14, 2021), Daikuhara does not expressly teach that the one or more hardware modules also “each of the one or more hardware modules being one of a chassis-based module and a rack mounted unit.”  This amendment is merely how the claimed “hardware module” is further connected in use for telecommunications. 
Okamoto et al. US 2008/0239689 A1 teaches (ABS; Figures 4-6; paragraphs [0027] – [0033]; Claims) a network element that includes one or more hardware modules 35 (Fig. 4-5) each having one or more slots 38 (Fig. 4), in which each of the one or more hardware modules being one of a chassis-based module and a rack as in Fig. 5) are configured to be inserted in the one or more slots of the one or more hardware modules.  Okamoto’s multiple hardware modules and multiple sub slots into each allow for compact storage and access, and added capacity for a rack/chassis.
Since Daikuhara and Okamoto are both from the same field of endeavor, the purpose disclosed by Okamoto would have been recognized in the pertinent art of Daikuhara.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Okamoto, to use an overall and larger “rack” and or “chassis” to mount the USS’s of Daikuhara therein, in order to increase capacity and accessibility of the sub slot modules and the hardware module, in that individual hardware modules can be removed by a technician to access instead of all of the hardware modules of the chassis/rack.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, both independent claims 1 and 10 are found obvious over Daikuhara and further in view of Okamoto.
Regarding claims 4 and 13, each module 1 of Daikurara is latched by a latch feature (at 18) into a corresponding slot on and to a faceplate 33 that is latched together (Fig. 5).

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Leigh et al. U.S.P. No. 10,795,100 B2, and further in view of Okamoto et al. US 2008/0239689 A1.
overall data or telecom center) comprising: one or more hardware modules (module in Fig. 11 for necessary connections) each having one or more slots (slots or negative space to insert module element of Fig. 9); one or more universal sub slot modules 100 / 200 / 300 / 600 / 900 etc. (as shown in cited Figs. above) each configured to be inserted in the one or more slots of the one or more hardware modules (the module(s) 900 are shown in universal slotting locations (Figs. 9 and 11 as interchangeable in any slot)), wherein each of the one or more universal sub slot modules includes: an optics component 103 (note breadth of “optics”; but at a minimum these optical features in Fig. 1); a data plane 105 (again note breadth of “data plane”; but optical and/or electrical signals can be “data” and operatively connected to the optics components (Fig. 1)) and a control plane (further noting breadth of “control plane”; but inherent “control” of the operation and functionality each of optical and/or electrical features by and integrated with the module board 109) which are both communicatively coupled to the optics component(s); and connectors 108 communicatively coupled to the “data plane” (as in Fig. 1 and 11 for electrical connections and control of the circuit board via control and power) and the control plane and the connectors are configured to connect to corresponding connectors in the one or more hardware modules (when connected such as in Fig. 11).  Regarding independent claim 10, the limitations discussed in claim 1 above are insertable into a hardware module portion (Fig. 11) which is (capable of being) insertable into a chassis and/or rack printed circuit board 109 as part thereof (one having ordinary skill in the art would have recognized that board discussed throughout Leigh would represent a PCB, even though the word “printed” is not used).  Regarding the term “universal”, each transceiver module 100/200/etc. of Leigh is considered uniform and could fit in any slot location of connecting hardware / rack.  
Regarding amended independent claims 1 and 10 (on January 14, 2021), Leigh does not expressly teach that the one or more hardware modules also “each of the one or more hardware modules being one of a chassis-based module and a rack mounted unit.”  This amendment is merely how the claimed “hardware module” is further connected in use for telecommunications. 
Okamoto et al. US 2008/0239689 A1 teaches (ABS; Figures 4-6; paragraphs [0027] – [0033]; Claims) a network element that includes one or more hardware modules 35 (Fig. 4-5) each having one or more slots 38 (Fig. 4), in which each of the one or more hardware modules being one of a chassis-based module and a rack mounted unit, as the individual hardware module is mounted in a chassis 12 (also can be broadly considered as “rack”, Fig. 1 shows larger rack 11), in which sub slot modules 32/34 (as in Fig. 5) are configured to be inserted in the one or more slots of the one or more hardware modules.  Okamoto’s multiple hardware modules and multiple sub slots into each allow for compact storage and access, and added capacity for a rack/chassis.
Since Leigh and Okamoto are both from the same field of endeavor, the purpose disclosed by Okamoto would have been recognized in the pertinent art of Leigh.
KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, both independent claims 1 and 10 are found obvious over Leigh and further in view of Okamoto.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10, based on the narrowing amendments of claims 1 and 10 (dated January 14, 2021) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s amendment to the claims 1 and 10 (each independent) have necessitated any shifts in grounds of rejection (by adding Okamoto) and the newly added combination rejection to Okamoto and further in view of Daikuhura.  For these reasons, this office action is made FINAL.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Conclusion
Applicant's amendment to the independent claims 1 and 10 on January 14, 2021 has necessitated any new ground(s) of rejection, or shifts of ground(s) of rejection, that are presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant’s cooperation is requested to amend substantial structural features into each independent claim 1 and 10.  A number of prior art references make obvious reasonable interpretations of claim term such as “one or more”, “optics component”, “data plane”, “control plane”, “communicatively coupled.”

Also of note are withdrawn Species Groups II-IV (dependent claims 7-9 and 16-18), which are subject to claim rejoinder if the independent claim (1 or 10) is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 17, 2021